

Indemnification Agreement
This Indemnification Agreement is entered into, effective as of the _____day of
September 2004 between Raymond James Financial, Inc., a Florida corporation (the
“Company”) and ________________________(“Indemnitee”).
 
Recitals
 
A.     It is essential to the Company that it attracts and retains capable
persons as directors, including directors who are also officers.
 
B.    Both the Company and Indemnitee recognize that given the uncertainties of
the business, corporate governance and legal climate, directors and officers of
publicly held corporations face greater risks of personal liability in the
current business climate arising from their service as directors or officers of
such corporations.
 
C.    Indemnitee is a director of the Company, member of various committees of
the Board of Directors of the Company, and presently serves as and as such is
performing a valuable service to or on behalf of the Company.
 

D.   In recognition of Indemnitee’s need for protection against personal
liability, and in order to enhance Indemnitee’s continued and effective service
to or for the Company, in whatever capacity he may serve from time to time,
whether:

 
(1) at the request of the Company, as a member of the Board of Directors, a
member or officer of any committee of the Board of Directors, an officer,
fiduciary, employee, agent or advisor of the Company, as a director, officer,
fiduciary, employee, agent or advisor of another corporation, partnership, joint
venture, or other enterprise that is an Affiliate of the Company or any employee
benefit plan or trust sponsored by the Company or any such Affiliate; or
 
(2) at the written request of the Company, as a member of the board of
directors, a member of any committee of the board of directors, an officer,
fiduciary employee, agent or advisor of any corporation, partnership, joint
venture or other enterprise that is not an Affiliate of the Company;
 
the Company wishes to provide in this Agreement, in addition to indemnification
for which Indemnitee is entitled under the Company’s articles or incorporation
or bylaws, for the indemnification of and the advancement of expenses to
Indemnitee, and other rights, to the fullest extent permitted by applicable law.
 
Operative Terms
 
In consideration of the above recitals and of Indemnitee’s continuing to serve
the Company directly or, at its request, another enterprise, and intending to be
legally bound hereby, the parties agree as follows:
 

1.   Certain Definitions:

 
“Affiliate”: (a) any entity which, directly or indirectly, controls, is
controlled by, or is under common control with, the referenced individual or
entity, or (b) any individual who, directly or indirectly, controls the
referenced entity. For purposes of this definition, the terms “control”,
"controlled by" and “under common control with” mean the power, directly or
indirectly, to: (i) vote 10% or more of the securities (including, without
limitation, convertible securities) having ordinary voting power; or (ii) direct
or cause the direction of the management or policies of an entity whether by
contract or otherwise.
 
Applicable Expenses: any expense, including, without limitation, reasonable
attorneys’ fees, retainers, court costs, transcript costs, fees and expenses of
experts, including, without limitation, accountants and other advisors, travel
expenses, duplicating costs, postage, delivery service fees, filing fees, and
all other disbursements or expenses reasonably paid or incurred in connection
with investigating, defending, being a witness in, or participating in
(including, without limitation, on appeal), or preparing for any of the
foregoing in, any Proceeding relating to an Indemnifiable Event, and any such
expenses reasonably paid or incurred in establishing a right to indemnification
under Sections 2, 4 or 5 of this Agreement.
 
Board: the Board of Directors of the Company.
 
Change in Control: shall be deemed to have occurred if: (i) any “person” (as
such term is used in Sections 13(d) and 14(d) of the Exchange Act, other than
any one or more of the Excluded Persons, is or becomes the Beneficial Owner (as
defined in Rule 13d-3 under such Act), directly or indirectly, of securities of
the Company representing 20% or more of the total voting power represented by
the Company’s then outstanding Voting Securities; or (ii) during any period of
25 consecutive calendar months, beginning on the date of this Agreement, those
individuals (the “Continuing Directors”), who (A) were directors of the Company
on the first day of any such period or (B) subsequently became directors of the
Company and whose initial election or initial nomination for election subsequent
to that date was approved by a majority of the Continuing Directors then on the
Board, cease to constitute a majority of the Board; or (iii) the shareholders of
the Company approve a merger or consolidation of the Company with any other
corporation or entity, other than a merger or consolidation that would result in
the Voting Securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into Voting Securities of the surviving entity) at least 80% of the total voting
power represented by the Voting Securities of the Company or such surviving
entity outstanding immediately after such merger or consolidation; or (iv) the
shareholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company (in one
transaction or a series of transactions) of all or substantially all of the
Company’s assets; or (v) a liquidator, trustee or other similar person is
appointed for all, or substantially all, of the assets of the Company.
 
Company: Raymond James Financial, Inc. and any of its successors or permitted
assigns under this Agreement.
 
Disinterested Director: a director of the Company who is not an employee of the
Company or any of its Affiliates and who, in the event that a Proceeding has
been initiated, is not a party to the Proceeding in respect of which
indemnification is sought by Indemnitee.
 
Exchange Act: the Securities Exchange Act of 1934, as amended.
 
Excluded Persons: shall consist of Thomas A. James, the wife, children and
grandchildren of Thomas A. James, the Robert A. and Helen James’ Children
Annuity Trust, any estate planning trust established by Thomas A. James as the
grantor, or any trustee or other fiduciary holding securities under an employee
benefit plan of the Company 
 
Indemnifiable Event: any event or occurrence that takes place either prior to or
after the execution of this Agreement that is: (i) related to the fact that
Indemnitee is or was serving (A) at the request of the Company, as a member of
the Board of Directors, a member or officer of any committee of the Board of
Directors, an officer, fiduciary, employee, agent or advisor of the Company, as
a director, officer, fiduciary, employee, agent or advisor of another
corporation, partnership, joint venture, or other enterprise that is an
Affiliate of the Company or any employee benefit plan or trust sponsored by the
Company or any such Affiliate; or (B) at the written request of the Company, as
a member of the board of directors, a member of any committee of the board of
directors, an officer, fiduciary employee, agent or advisor of any corporation,
partnership, joint venture or other enterprise that is not an Affiliate of the
Company, or (ii) related to any act or omission, or alleged act or omission, by
Indemnitee in any capacity described in clause (i) of this definition, whether
or not any basis of the Proceeding is the acts or omissions or alleged acts or
omissions of Indemnitee, and whether or not such acts or omissions were, or are
alleged to have been, committed in any official capacity described in clause (i)
of this definition); provided, however, that an Indemnifiable Event shall not
mean any claim against Indemnitee for an accounting of profits made for the
purchase or sale by Indemnitee of securities of the Corporation in violation of
the provisions of Section 16(b) of the Exchange Act or similar provisions of any
federal, state or local statutory law.
 
Indemnitee: shall be as defined in the opening paragraph of this Agreement.
 
Independent Counsel: a law firm, or a member of a law firm, that is experienced
in matters of corporation and securities law and neither at the time of
designation is, nor in the three years immediately preceding such designation
was, retained to represent: (i) the Company or Indemnitee in any matter material
to either such party; or (ii) any other party to the Proceeding giving rise to a
claim for indemnification under this Agreement. Notwithstanding the foregoing,
the term “Independent Counsel” shall not include any person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Company or Indemnitee in an
action to determine Indemnitee’s rights to indemnification under this Agreement,
regardless of when Indemnitee’s act or failure to act occurred or is alleged to
have occurred.
 
Proceeding: any threatened, pending, or completed action, suit, arbitration,
alternative dispute mechanism, administrative or legislative hearing, inquiry or
investigation including, without limitation, any appeal, whether conducted by or
on behalf of the Company or by or on behalf of any other party, whether civil,
criminal, administrative, investigative, or other, and whether or not commenced
prior to, on or after the date of this Agreement, that relates to an
Indemnifiable Event.
 
Reviewing Party: the person or body making the determination, under Section 3(a)
or 3(b), as to Indemnitee’s entitlement to indemnification.
 
Voting Securities: any securities of the Company that vote generally in the
election of directors.
 
2.    Agreement to Indemnify.
 
(a)    General Agreement. In the event Indemnitee was, is, or becomes a party to
or witness or other participant in, or is threatened to be made a party to or
witness or other participant in, a Proceeding by reason of (or arising in whole
or in part out of) an Indemnifiable Event, the Company shall indemnify
Indemnitee against any and all Applicable Expenses, liabilities, losses,
judgments, fines, ERISA excise taxes and penalties, amounts paid or to be paid
in settlement, and any interest, assessments, or other charges imposed thereon,
to the fullest extent permitted by applicable law to be indemnified by
agreement, as such applicable law exists or may hereafter be amended or
interpreted (but in the case of any such amendment or interpretation, only to
the extent that such amendment or interpretation permits the Company to provide
broader indemnification rights than were permitted prior thereto). The parties
hereto intend that this Agreement shall provide for indemnification in excess of
that expressly permitted by statute in the absence of an agreement.
 
(b)    Expense Advances. If so requested by Indemnitee, the Company shall
advance to Indemnitee any and all Applicable Expenses incurred by Indemnitee (an
“Expense Advance”) within thirty (30) calendar days after the receipt by the
Company of a statement or statements from Indemnitee requesting such Expense
Advance (together with reasonable supporting documentation in the possession of
Indemnitee or available to Indemnitee with respect to the Applicable Expenses
incurred), whether prior to or after final disposition of any Proceeding. Any
Expense Advance shall be made without regard to Indemnitee’s ability to repay
the amount of the Expense Advance and without regard to Indemnitee’s ultimate
entitlement to indemnification under the provisions of this Agreement.
Indemnitee hereby agrees to repay the Expense Advance if and to the extent that
it is ultimately determined by a final judicial determination (as to which all
rights of appeal therefrom have been exhausted or have lapsed) that Indemnitee
is not entitled to indemnification by the Company under this Agreement. If
Indemnitee has commenced legal proceedings in a court of competent jurisdiction
to secure a determination that Indemnitee is entitled, under applicable law, to
be indemnified under this Agreement, as provided in Section 4, any determination
made by the Reviewing Party that Indemnitee is not entitled, under applicable
law, to be indemnified under this Agreement shall not be binding and Indemnitee
shall not be required to reimburse the Company for any Expense Advance until a
final judicial determination (as to which all rights of appeal therefrom have
been exhausted or have lapsed) is made that Indemnitee is not entitled, under
applicable law, to be indemnified under this Agreement. Indemnitee’s obligation
to reimburse the Company for any Expense Advance shall be unsecured and no
interest shall be charged thereon.
 
(c)    Mandatory Indemnification. Notwithstanding any other provision of this
Agreement, to the extent that Indemnitee has been successful on the merits in
defense of any Proceeding relating in whole or in part to an Indemnifiable Event
or in defense of any issue or matter in such Proceeding, Indemnitee shall be
indemnified with respect to all Applicable Expenses incurred in connection
therewith.
 
(d)    Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to be indemnified by the Company for some or a portion of
Applicable Expenses, but not, however, for the total amount thereof, the Company
shall indemnify Indemnitee for the portion thereof to which Indemnitee is
entitled to be indemnified.
 
(e)    Limitations on Indemnification. Notwithstanding the preceding portions of
this Section 2, no indemnification or Expense Advance shall be made under this
Agreement to or on behalf of Indemnitee to the extent that such indemnification
or Expense Advance is prohibited by law, if so established by a judgment or
other final adjudication adverse to Indemnitee.
 
3.    Reviewing Party.
 
(a)    Prior to any Change in Control, the determination, if such a
determination is required under applicable law, as to whether Indemnitee is
entitled to indemnification under this Agreement, shall be made by: (i) the
Board acting by a majority vote of Disinterested Directors, whether or not such
majority constitutes a quorum of the Board; (ii) a committee of Disinterested
Directors designated by a majority vote of Disinterested Directors, whether or
not such majority constitutes a quorum of the Board; or (iii) if there are no
Disinterested Directors or if the Disinterested Directors so direct, by the
Independent Counsel.
 
(b)    After a Change in Control, the determination, if such a determination is
required under applicable law, as to whether Indemnitee is entitled to
indemnification under this Agreement, shall be made by Independent Counsel
unless Indemnitee shall request that the determination be made by the Board or
the board of directors of the surviving corporation (in the event that the
Company is not the surviving corporation as a result of such Change in Control).
 
(c)    The Company agrees to pay the reasonable fees of the Independent Counsel
and to indemnify fully such counsel against any and all expenses (including,
without limitation, attorneys’ fees and expenses), claims, liabilities, losses,
and damages arising out of or relating to this Agreement or the engagement of
the Independent Counsel pursuant hereto.
 
4.    Indemnification Process and Appeal.
 
(a)    Indemnification Payment. Indemnitee shall be entitled to indemnification
of Applicable Expenses, and shall receive payment thereof, from the Company in
accordance with this Agreement within thirty (30) calendar days after Indemnitee
has made written demand on the Company for indemnification (which written demand
shall include reasonable supporting documentation in the possession of
Indemnitee or available to Indemnitee with respect to Indemnitee’s demand for
indemnification), unless the Reviewing Party has provided to the Company and
Indemnitee, within such thirty (30) calendar days, a written determination that
Indemnitee’s entitlement to indemnification under this Agreement is required to
be determined under applicable law, and that the Reviewing Party has determined
that Indemnitee is not entitled, under applicable law, to indemnification under
this Agreement.
 
(b)    Suit to Enforce Rights. If (i) Indemnitee has not received payment of
Applicable Expenses within thirty (30) calendar days after Indemnitee has made
written demand on the Company for indemnification in accordance with Section
4(a), and no written determination, as described in Section 4(a) has been
provided by the Reviewing Party to the Company and Indemnitee, within such
thirty (30) calendar days, (ii) a written adverse determination, as described in
Section 4(a), has been provided by the Reviewing Party to the Company and
Indemnitee within such thirty (30) calendar days, or (iii) Indemnitee has not
received an Expense Advance within thirty (30) calendar days after making such a
request in accordance with Section 2(b), then Indemnitee shall have the right to
enforce its indemnification rights or rights to an Expense Advance under this
Agreement by commencing litigation seeking a determination by the court or
challenging any determination by the Reviewing Party or any aspect thereof. The
Company hereby consents to service of process and agrees to appear in any such
proceeding. Any determination by the Reviewing Party not challenged by
Indemnitee on or before the first anniversary of the date of the Reviewing
Party’s determination shall be binding on the Company and Indemnitee. The remedy
provided for in this Section 4 shall be in addition to any other remedies
available to Indemnitee at law or in equity. In the event that a court issues an
order or judgment in favor of Indemnitee in such proceeding, the Company shall
have the right to stay the execution of such order or judgment pending an appeal
if the Company files a timely appeal of such order or judgment and complies with
all requirements including, without limitation, the posting of any required
bond, to stay such execution.
 
(c)    Presumptions; Burden of Proof; and Evidentiary Matters.
 
(i)    To the maximum extent permitted by applicable law, in making a
determination with respect to entitlement to indemnification or an Expense
Advance under this Agreement, the Reviewing Party shall presume that Indemnitee
is entitled to indemnification or an Expense Advance under this Agreement if
Indemnitee has submitted a request for indemnification in accordance with
Section 4(a) of this Agreement, or a request for an Expense Advance under
Section 2(b), and the Company shall have the burden of proof to overcome that
presumption in connection with the making by the Reviewing Party of any
determination contrary to that presumption.
 
(ii)    In connection with any action brought pursuant to Section 4(b) as to
whether Indemnitee is entitled to be indemnified or to an Expense Advance under
this Agreement, the burden of proving that Indemnitee is not entitled to
indemnification or an Expense Advance under this Agreement shall be on the
Company.
 
(iii)    Neither the failure of the Reviewing Party to have made a determination
prior to the commencement of such action by Indemnitee that indemnification
under this Agreement is permitted under applicable law, nor an actual
determination by the Reviewing Party that indemnification under this Agreement
is not permitted under applicable law, shall be admissible as evidence in any
such action; provided, however, that if either party alleges, in any litigation,
the bad faith of the other party, then either party may seek to admit such
determination into evidence in such litigation for the sole purpose of seeking
to prove bad faith or the absence of bad faith.
 
(iv)    For purposes of this Agreement, the termination of any claim, action,
suit, or proceeding, by judgment, order, settlement (whether with or without
court approval), conviction, or upon a plea of nolo contendere, or its
equivalent, shall not create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law.
 
5.    Indemnification for Expenses Incurred in Enforcing Rights. The Company
shall indemnify Indemnitee against any and all Applicable Expenses and, if
requested by Indemnitee, shall advance such Applicable Expenses to Indemnitee on
such terms and conditions as the Board reasonably determines appropriate, that
are incurred by Indemnitee in connection with any claim asserted against or
action brought by Indemnitee for:
 
(a)    enforcement of this Agreement;
 
(b)    Expense Advances, or indemnification of Applicable Expenses, by the
Company under this Agreement or any other agreement, under applicable law, or
under the Company’s articles of incorporation or bylaws, now or hereafter in
effect relating to indemnification of Indemnitee; or
 
(c)    recovery under any directors’ and officers’ liability insurance policies
maintained by the Company.
 
6.    Notification and Defense of Proceeding.
 
(a)    Notice. Indemnitee will notify the Company of the commencement of any
Proceeding within ten (10) days after Indemnitee has actually received notice of
such commencement; provided, however, that the failure so to notify the Company
will not relieve the Company from any liability that it may have to Indemnitee,
except to the extent that the Company may have been prejudiced as a result of
such failure.
 
(b)    Defense. With respect to any Proceeding as to which Indemnitee notifies
the Company of the commencement thereof, the Company will be entitled to
participate in the Proceeding at its own expense and, except as otherwise
provided below, to the extent the Company so wishes, it may assume the defense
thereof with counsel reasonably satisfactory to Indemnitee. After notice from
the Company to Indemnitee of its election to assume the defense of any
Proceeding, the Company will not be liable to Indemnitee under this Agreement or
otherwise for any Applicable Expenses (except for reasonable costs and expenses
of Indemnitee in cooperating in the defense of such proceeding) subsequently
incurred by Indemnitee in connection with the defense of such Proceeding, except
as otherwise provided below. Indemnitee shall have the right to employ his own
counsel in such Proceeding, but all Applicable Expenses related thereto (other
than those described in the parenthetical of the immediately preceding sentence)
incurred after notice from the Company of its assumption of the defense shall be
at Indemnitee’s expense unless: (i) the employment of counsel by Indemnitee has
been authorized by the Company; (ii) the counsel selected by the Company (or any
insurer) to handle such defense has determined that there may be a conflict of
interest related to the defense of the Proceeding between Indemnitee and the
Company or between Indemnitee and other individuals who are being represented by
such counsel with respect to such Proceeding; (iii) after a Change in Control,
the employment of counsel by Indemnitee has been approved by the Independent
Counsel; or (iv) within thirty (30) calendar days after Indemnitee has given
notice to the Company of such Proceeding, the Company (or any insurer) shall not
have employed counsel reasonably satisfactory to Indemnitee to assume the
defense of such Proceeding or shall not thereafter continue to provide a defense
in such Proceeding; and in each of such cases, all Applicable Expenses with
respect to the Proceeding shall be borne by the Company. The Company and
Indemnitee shall cooperate reasonably with each other with respect to the
defense of the Proceeding, including, without limitation, making documents,
witnesses and other reasonable information related to the defense available to
the Company or Indemnitee, as the case may be, pursuant to joint-defense
agreements or confidentiality agreements, as appropriate (and subject to the
advice of counsel based on attorney-client privilege or differing interests of
the Company and Indemnitee or Indemnitee and other indemnitees).
 
(c)    Settlement of Claims. The Company shall not be liable to indemnify
Indemnitee under this Agreement or otherwise for any amounts paid by Indemnitee
in settlement of any Proceeding effected without the Company’s written consent,
which consent shall not be unreasonably withheld or delayed; provided, however,
that if a Change in Control has occurred, the Company shall be liable for
indemnification of Indemnitee for amounts paid by Indemnitee in settlement if
the Reviewing Party has approved the settlement. The Company shall not settle
any Proceeding in any manner without Indemnitee’s prior written consent, which
shall not be unreasonably withheld or delayed provided that, as a result of such
settlement, Indemnitee shall suffer no (i) financial obligation, or (ii)
limitation on Indemnitee’s exercise of his business or professional activities
unless Indemnitee has consented in writing to such limitation.
 
7.    Non-Exclusivity. The rights of Indemnitee under this Agreement shall be in
addition to any other rights Indemnitee may have under applicable law, the
Company’s articles of incorporation, bylaws, other written agreement between the
Company and Indemnitee, or otherwise. To the extent that a change in applicable
law (whether by statute or judicial decision) permits greater indemnification by
agreement than would be afforded currently under the Company’s articles of
incorporation, bylaws, this Agreement or any other written agreement between the
Company and Indemnitee, it is the intent of the parties that Indemnitee enjoy
the greater benefits so afforded by such change.
 
8.     Liability Insurance. To the extent the Company maintains an insurance
policy or policies providing directors’ or officers’ liability insurance,
Indemnitee shall be covered by such policy or policies, in accordance with its
or their terms, to the maximum extent of the coverage available for any Company
director or officer.
 
9.    Claims Against Indemnitee. No legal action shall be brought and no claim
shall be asserted by or on behalf of the Company or any Affiliate of the Company
against Indemnitee, Indemnitee’s spouse, heirs, executors, or personal or legal
representatives unless notice of such claim is given to Indemnitee within a
reasonable time (not to exceed three months) after any senior manager of the
Company or an Affiliate becomes aware of such claim, but in no event shall suit
on such claim be commenced by the Company or any Affiliate more than one year
after notice of such claim has been given to Indemnitee unless a longer period
is required by federal or state law with respect to such claim. Nothing in this
Section is intended as an agreement to lengthen or extend any statute of
limitation or statute of repose.
 
10.    Amendment of this Agreement. No supplement, modification, or amendment of
this Agreement shall be binding on the parties unless executed in writing by
both of the parties hereto. No waiver of any of the provisions of this Agreement
shall operate as a waiver of any other provisions hereof (whether or not
similar), nor shall such waiver constitute a continuing waiver. Except as
specifically provided in this Agreement, no failure to exercise or any delay in
exercising any right or remedy under this Agreement shall constitute a waiver of
any such right or remedy.
 
11.    No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment in connection with any claim made against
Indemnitee to the extent Indemnitee has otherwise actually received payment
(under any insurance policy, bylaw, or otherwise) of the amounts otherwise
indemnifiable hereunder.
 
12.    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors and assigns, including, without limitation, any direct or indirect
successor by purchase, merger, consolidation, or otherwise to all or
substantially all of the business or assets of the Company, spouses, heirs, and
personal and legal representatives. The Company shall require and cause any
successor (whether direct or indirect by purchase, merger, consolidation, or
otherwise) to all, substantially all, or a substantial part, of the business or
assets of the Company, by written agreement in form and substance satisfactory
to Indemnitee, expressly to assume and agree to perform this Agreement. This
Agreement shall continue in effect regardless of whether Indemnitee continues to
serve in any capacity described in Recital D above.
 
13.    Severability. If any provision (or portion thereof) of this Agreement
shall be held by a court of competent jurisdiction (as to which all rights of
appeal therefrom have been exhausted or have lapsed) to be invalid, void, or
otherwise unenforceable, the remaining provisions shall remain enforceable to
the fullest extent permitted by law. Furthermore, to the fullest extent
possible, the provisions of this Agreement (including, without limitation, each
portion of this Agreement containing any provision held to be invalid, void, or
otherwise unenforceable, that is not itself invalid, void, or unenforceable)
shall be construed so as to give effect to the intent manifested by the
provision held invalid, void, or unenforceable.
 
14.    Governing Law; and Venue. This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Florida
applicable to contracts made and to be performed in such State without giving
effect to the principles of conflicts of laws.    Any litigation arising out of
or relating to this Agreement may be brought solely in the courts of the State
of Florida, in Hillsborough County or Pinellas County, or, if it has or can
acquire jurisdiction, in the United States District Court for the Middle
District of Florida, Tampa Division, and each of the parties waives any
objection it may have to venue or to convenience of forum as to such courts.
 
15.    Notices. All notices, demands, and other communications required or
permitted under this Agreement shall be made in writing and shall be deemed to
have been duly given if delivered by hand, by reputable overnight or courier
service, or mailed, postage prepaid, certified or registered mail, return
receipt requested, and addressed:
 
if to the Company at:
Raymond James Financial, Inc.
880 Carillon Parkway
St. Petersburg, Florida 33716
Attn: Legal Department
-or-
if to Indemnitee at:
_______________________
_______________________
Notice of change of address shall be effective only when given in accordance
with this Section. All notices complying with this Section shall be deemed to
have been given and received on the date of delivery or on the third business
day after mailing.
 
The parties have duly executed and delivered this Agreement as of the day
specified above.
 
Company:
Raymond James Financial, Inc., a Florida corporation
 
By:________________________________________
Printed Name:_________________________________
Title:________________________________________
 
Indemnitee:
 
_____________________________________________
 
Printed Name: ________________________________





       